This case presents error from the county court of Bryan county. The plaintiff in error duly prepared and filed a petition in error, with a case-made, on September 29, 1908. Thereafter, and on August 3, 1909, he prepared, served, and filed a brief in support of his petition in error. No brief has been filed on the part of defendant in error to this date, and no excuse or reason offered for such failure. An inspection of the brief of plaintiff in error discloses that it reasonably sustains the assignable error made therein, and on the authority of Reeves   Co. v. Brennan, 106 P. 959, Buckner v.Oklahoma Nat. Bank et al., 106 P. 959, Ellis et al. v. Outleret al., 106 P. 957, and Butler et al. v. McSpadden,107 P. 170, (all cases reported in 25 Okla.) the judgment is reversed, and the cause remanded to the county court of Bryan county.
HAYES, KANE, and TURNER, JJ., concur; WILLIAMS, J., dissents. *Page 218